Citation Nr: 0529123	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain 
syndrome of both knees.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for allergic conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1998 to March 
2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) which denied service connection for 
patellofemoral pain syndrome in the right and left knees and 
granted service connection for allergic conjunctivitis, 
evaluated as 10 percent disabling, and allergic rhinitis, 
evaluated as 0 percent disabling.  The evaluation of the 
veteran's service connected allergic rhinitis is not 
currently on appeal.  

During the pendency of the appeal, the veteran relocated.  
Her claims file is now under the jurisdiction of the 
Baltimore, Maryland RO, which certified the case for 
appellate review.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claims on appeal.  

2.  The veteran has no current underlying pathology of a knee 
disability.  

3.  The veteran is currently in receipt of the maximum 
scheduler evaluation for allergic conjunctivitis.  



CONCLUSIONS OF LAW

1.  A knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  A rating in excess of 10 percent for allergic 
conjunctivitis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 
6018 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-121 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in December 2002 regarding her service 
connection claim and her claim for a higher initial 
evaluation.  The RO also sent the veteran a VCAA notice 
letter in April 2005 regarding her claim for a higher initial 
evaluation for allergic conjunctivitis.  These letters 
informed the veteran of the type of information and evidence 
necessary to grant her claims.  

Additionally, in the statement of the case (SOC) issued in 
January 2003 and the supplemental statements of the case 
(SSOCs) issued in February 2004, August 2004, October 2004, 
and December 2004, the RO provided the veteran with specific 
information as to why her claims remained denied, and of the 
evidence that was still lacking.  This served to further 
advise her of the evidence needed to substantiate the claims.

With regard to elements (2) and (3), the December 2002 VCAA 
letter notified the veteran of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help her get such things as medical records or other records 
identified by the veteran, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to element (4), the Board acknowledges 
that the December 2002 VCAA letter did not contain the 
specific language set forth in Section 3.159(b).  However, 
the letter advised the veteran that VA would secure any 
medical records that she identified and requested that she 
submit information describing any additional evidence she 
wanted VA to secure in her behalf.  The April 2005 VCAA 
letter, regarding the claim for an increased initial 
evaluation for allergic conjunctivitis, did specifically 
request that the veteran send any medical reports she had 
regarding her claim.  

In addition to the above notice, the RO specifically gave 
notice to the veteran of the fourth element by way of 
including 38 C.F.R. § 3.159(b) in the Pertinent Laws, 
Regulations, Rating Schedule Provisions section of the 
January 2003 SOC.  This inclusion, together with the advice 
to the veteran in the December 2002 and April 2005 VCAA 
letters regarding the need for the veteran to send or 
identify appropriate evidence, served to inform the veteran 
of her duty to provide any evidence in her possession that 
pertained to her claims.  

Clearly, the purpose of the VCAA notice was not frustrated in 
the present case by the lack in the VCAA notice letters of 
the specific fourth element language, especially when reading 
the letters in their entirety, in conjunction with the 
January 2003 SOC.  This reading shows that VA made the 
veteran fully aware of the evidence needed to grant her 
claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.   In the present case, 
some of the notice was given after the initial rating 
decision.  Delayed notice is generally not prejudicial to a 
claimant.  Mayfield.  The Board observes that an error in the 
timing of notice is not remandable error unless the appellant 
"identif[ies] with considerable specificity, how the notice 
was defective and what evidence the appellant would have 
provided or requested the Secretary to obtain... had the 
Secretary fulfilled his notice obligations; further, an 
appellant must also assert, again with considerable 
specificity, how the lack of that notice and evidence 
affected the essential fairness of the adjudication.  Short 
Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005), citing  Mayfield 19 Vet. App. at 121. 

There has been no showing of prejudice in this case as the 
result of the delayed notice.  The veteran submitted VA and 
private treatment records regarding her claims after receipt 
of the December 2002 VCAA notice letter, and the RO has 
properly issued SSOCs evaluating all evidence regarding her 
claims.  The Board finds that there is no indication of 
prejudice in the notice provided with regard to the claims 
decided in this decision.  See Mayfield, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded a VA examination in December 2001, 
for her knee and conjunctivitis claims.  The veteran also 
underwent a VA eye examination in May 2005 to further 
evaluate her allergic conjunctivitis.  

In addition to the above mentioned VA examinations, VA 
complied with its duty to assist by requesting medical 
records from private doctors identified by the veteran.  The 
veteran was informed of such requests by letter in November 
2003 and those private treatment records have been associated 
with the claims file.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Bilateral Patellofemoral Pain Syndrome

A.  Factual Background

The veteran's service medical records reveal an enlistment 
examination in February 1998 that makes no mention of any 
knee abnormality.  The first record of treatment for knee 
pain is from April 1999.  At that time, the veteran 
complained that she had experienced pain in both knees around 
the whole patella for a week.  The veteran reported a history 
of water on the knees but no diagnosis of water on the knees 
was given.  The veteran stated that her knee pain was dull 
and constant and that she had difficulty in walking since 
doing sprints earlier in the week.  Examination revealed a 
positive grind test, normal McMurray's test, anterior drawer 
sign, and Lachmann's test.  The diagnosis in April 1999 was 
overuse syndrome and the veteran was instructed to treat her 
knees with ice massages and to take Naprosyn.  

At her separation examination in November 2001, the veteran 
reported frequent sharp pain in her knees.  Upon examination, 
both knees were found to be tender to palpation.  A diagnosis 
of patellofemoral pain syndrome was noted on the separation 
examination.

In conjunction with her claim for service connection, the 
veteran was afforded a VA examination in December 2001.  The 
veteran reported that she began to experience bilateral knee 
pain in 1999 with no changes since that time.  She classified 
her pain as being 5/10 and occurring three times a week with 
normal daily activity.  She reported treating her knee pain 
with Icy Hot and Naprosyn, which helped a little.  

Physical examination at this December 2001 VA examination 
revealed muscle strength in the knees to be equal bilaterally 
against all resistance and flexion to 140 degrees.  Both 
knees were tender to palpation.  There was a negative 
McMurray's test.  The diagnosis was bilateral patellofemoral 
pain syndrome.  The VA examiner gave no medical opinion as to 
etiology of the veteran's condition.  

In February 2003 the veteran received private treatment for 
bilateral knee pain, which she classified as more painful in 
the right than left knee.  The veteran reported that she had 
experienced this pain for about a year and that it often woke 
her up at night as a dull ache.  Physical examination 
revealed no effusions, good knee tracking, negative anterior 
and posterior drawer tests, negative Lachmann's test, no pain 
with verus or valgus strain and no patellar tenderness.  The 
diagnosis was arthralgia of the knees and the veteran was 
instructed to continue Naprosyn.  

The veteran had a knee X-ray in March 2003.  She was informed 
that the results of this X-ray were "unremarkable."

B.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The veteran's medical records indicates complaints of 
bilateral knee pain in service, since service, and currently.  
Additionally, the veteran is competent to report, as she has, 
the ongoing nature of her knee pain.  Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 
470 (1994).

Her complaints have been variously assessed as overuse 
syndrome, patellofemoral pain syndrome and arthralgia.  

The Court has had occasion to discuss what constitutes a 
disability.  Specifically, the Court has held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that 
there was no objective evidence of a current disability, 
where the medical records showed the veteran's complaints of 
pain, but no underlying pathology was reported).  

In this case, none of the findings, or diagnoses, were 
supported by objective evidence of any underlying pathology 
or clinical disability.  Without such evidence, a current 
knee disability for purposes of service connection is not 
established.    

Because the most probative evidence is to the effect that the 
veteran does not have a current knee disability for purposes 
of service connection, the Board concludes that the evidence 
is against the claim.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

III.  Evaluation of Allergic Conjunctivitis

A.  Factual Background

The veteran's enlistment examination notes that she wore 
contact lenses and glasses to correct defective vision but 
notes no other eye conditions.  The veteran underwent an eye 
examination in May 2001 due to complaints of blurry and 
watery eyes.  The veteran was diagnosed with conjunctivitis 
at this time.  At her separation examination in November 
2001, the clinical evaluation revealed watery eyes and 
decreased visual acuity.  

At her December 2001 VA examination, the veteran continued to 
complain of blurred vision and watery eyes, which she 
reported commencing in 1998.  The examiner gave a diagnosis 
of seasonal allergic rhinitis and conjunctivitis.  

By rating decision in March 2002, the RO granted service 
connection for both of these conditions.  The veteran's 
allergic conjunctivitis, for which she seeks an increased 
initial evaluation, was rated as 10 percent disabling under 
Diagnostic Code 6018.  

VA outpatient treatment in August 2003 continued the 
veteran's diagnosis of allergic conjunctivitis as part of a 
routine eye examination.  The veteran sought VA outpatient 
treatment a few months later, in November 2003, for eyes 
burning, headaches since wearing new glasses, and blurred 
vision in the evening.  The diagnosis at this time was 
blurred vision with myopia.  

Private opthalmology treatment in January 2004 listed 
conjunctivitis in the veteran's ocular history.  In a private 
treatment report from November 2004 the veteran was diagnosed 
with bacterial conjunctivitis, dry eye syndrome, a refractive 
error, and a visual field defect.  

In May 2005 the veteran underwent a VA eye examination.  The 
examination noted the veteran's history of conjunctivitis in 
service, the fact that she wore glasses, and that she 
suffered a mild refractive error.  Pupils were round and 
within normal limits for each eye.  Slitlamp biomicroscopy 
revealed clear corneas, and lenses within normal limits in 
both eyes.  The ultimate diagnoses given by the VA examiner 
were mild refractive error, conjunctivitis while on active 
duty, which was found to be recurrent and intermittently 
active, and residual dry eyes.  

B.  Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

This issue involves the veteran's dissatisfaction with the 
initial rating assigned for allergic conjunctivitis after 
grant of service connection.

The Court held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's allergic conjunctivitis is evaluated under 38 
C.F.R. § 4.84a, Diagnostic Code 6018.  Under these criteria, 
the current rating of 10 percent is warranted for active, 
chronic conjunctivitis with objective symptoms.   This is the 
maximum schedular rating for conjunctivitis.  

Active chronic trachomatous conjunctivitis will be rated at a 
minimum of 30 percent where there is active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6017 (2005).  While a 
private examiner did report bacterial conjunctivitis, this 
finding has not been duplicated elsewhere in the record.  
Perhaps more importantly, service connection has not been 
established for this form of conjunctivitis, and the veteran 
wrote in July 2004, that she was not seeking service 
connection for any other eye disability.  Additionally, the 
private treatment record does not make clear whether there 
was a finding of active conjunctivitis on examination, and no 
other post-service record shows active conjunctivitis.  

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant referral for extraschedular consideration, as 
provided by 38 C.F.R. § 3.321(b)(1).  The veteran has not 
claimed, nor has the evidence shown, that the service-
connected allergic conjunctivitis has markedly interfered 
with her employment or caused frequent periods of 
hospitalization.  Accordingly, the Board has determined that 
it is not necessary to refer this case to the Under Secretary 
for Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for an initial higher rating. 

  
ORDER

Entitlement to service connection for patellofemoral pain 
syndrome of both knees is denied.  

An initial evaluation in excess of 10 percent for  allergic 
conjunctivitis is denied.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


